DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on December 24, 2018. It is noted, however, that applicant has not filed a certified copy of the JP2018-240443 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed November 21, 2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. There is no English explanation of relevance for Foreign Patent Document No. 9, JP 3-48108 B2.

Drawings
The drawings are objected to because many of the drawings have lead lines without corresponding references characters, particularly see Figures 1B, 1C, 2A, 2B, 2C, 3, 4, 5A, 6A, 6B, 7, 8, and 9. All of the drawings should be reviewed for similar errors.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wuhan Yangtze Optical Electronic Co Ltd (CN-102914300, referred to hereinafter as Wuhan). Regarding Claim 1, Wuhan discloses an optical fiber winding mechanism configured to feed an optical fiber from a raw material .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wuhan Yangtze Optical Electronic Co Ltd (CN-102914300, referred to hereinafter as Wuhan) in view of Appleby et al. (US-6669128). Regarding Claim 3, Wuhan discloses the optical fiber winding mechanism according to claim 1, as advanced above, but does not expressly disclose3131139-2Ser. No. 16/690,943 the controller determines whether the tension of the optical fiber in the conveyance path exceeds a reference value based on a measurement value of the tension measuring mechanism, controls a driving mechanism of the first raw material bobbin such that a feeding speed of the raw material bobbin is decreased when the tension of the optical fiber in the conveyance path exceeds the reference value, and controls the driving mechanism of the first raw material bobbin such that the feeding speed of the raw material bobbin is increased when the tension of the optical fiber in the conveyance path is less than the reference value.
	However, Appleby teaches an optical fiber winding mechanism wherein a controller determines whether the tension of the optical fiber in a conveyance path exceeds a reference value based on a measurement value of a tension measuring mechanism, controls a driving mechanism of a material bobbin such that a feeding speed of the raw material bobbin is decreased when the tension of the .

Allowable Subject Matter
Claims 2, 4-5, 7, 9, 11, 13/5, 13/7, 13/9, and 13/11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 6, 8, 10, 12, 13/6, 13/8, 13/10, and 13/12 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, when taken as a whole, does not disclose or suggest the combination of Claim 6, including a first material bobbin-side unit comprising a support shaft that coaxially supports a winding bobbin; a bearing that rotatably supports the support shaft; a rotation cylinder that is provided on outer circumference of the bearing; a support shaft-side driving mechanism to drive the support shaft around an axis; a rotating cylinder-side driving mechanism to rotate the rotating cylinder around an axis; the winding bobbin is fitted coaxially to the support shaft so as to be detachable, a first raw material bobbin is fitted to the support shaft, and on an outer circumference of the rotating cylinder, a conveyance path forming mechanism mounting part on which a conveyance path forming mechanism is mounted or a first raw material bobbin mounting part on which the first raw material bobbin is mounted, and a rotating cylinder gear to drive are disposed in conjunction with the rest of the limitations of Claim 6.


Conclusion







Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E DONDERO whose telephone number is (571)272-5590.  The examiner can normally be reached on Monday-Friday 6 am - 4 pm ET, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM E DONDERO/Primary Examiner, Art Unit 3619